                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                              AT CHATTANOOGA


  UNITED STATES OF AMERICA                    )
                                              )
  vs.                                         )    No. 3:19-CR-83
                                              )    Chief Judge Pamela L. Reeves
  JASON HOWARD                                )

                                        ORDER


        Magistrate Judge Clifford Shirley filed a report and recommendation

 recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

 Count One of the Indictment; (2) accept Defendant’s plea of guilty to Count One of the

 Indictment, that is, possession with the intent to distribute 50 grams or more of

 methamphetamine, its salts, isomers, and salts of its isomers, in violation of 21 U.S.C. §

 841(a)(1) and 841(b)(1)(A); (3) adjudicate Defendant guilty of the charges set forth in

 Count One of the Indictment; and (4) find Defendant shall remain in custody until

 sentencing in this matter [R. 45]. Neither party filed a timely objection to the report and

 recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

 report and recommendation.      Accordingly, the Court ACCEPTS and ADOPTS the

 magistrate judge’s report and recommendation [R. 45] pursuant to 28 U.S.C. § 636(b)(1)

 and ORDERS as follows:

        (1)    Defendant’s motion to withdraw his not guilty plea to Count One of the

               Indictment is GRANTED;




Case 3:19-cr-00083-PLR-HBG Document 48 Filed 07/16/20 Page 1 of 2 PageID #: 347
       (2)   Defendant’s plea of guilty to Count One of the Indictment, that is, possession

             with the intent to distribute 50 grams or more of methamphetamine, its salts,

             isomers, and salts of its isomers, in violation of 21 U.S.C. § 841(a)(1) and

             841(b)(1)(A), is ACCEPTED;

       (3)   Defendant is hereby ADJUDGED guilty of the charges set forth in Count

             One of the Indictment;

       (4)   Defendant SHALL REMAIN in custody until sentencing in this matter

             before the Honorable Pamela L. Reeves, United States District Judge.

       SO ORDERED.

       ENTER:


                                  ____________________________________________
                                  CHIEF UNITED STATES DISTRICT JUDGE




Case 3:19-cr-00083-PLR-HBG Document 48 Filed 07/16/20 Page 2 of 2 PageID #: 348
